
	
		II
		112th CONGRESS
		1st Session
		S. 1722
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve early education, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Early Learning Proficiency
			 Act.
		2.Updating title I
			 guidance for preschool-aged childrenNot later than 180 days after the date of
			 enactment of this Act, each State that receives funds under the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) shall issue guidance
			 to local educational agencies regarding allowable uses of funds under part A of
			 title I of such Act (20 U.S.C. 6311 et seq.) to serve preschool-aged
			 children.
		3.Prekindergarten
			 language instruction programsSection 3115(d)(4) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6825(d)(4)) is amended by striking
			 elementary school and inserting prekindergarten,
			 elementary school,.
		4.Guidance on use
			 of title III funds
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Education shall issue guidance to local educational
			 agencies on the use of funds under title III of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6801 et seq.) for prekindergarten
			 programs.
			(b)Content of
			 guidanceThe guidance under subsection (a) shall promote the use
			 by local educational agencies of funds under part B of title III of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6891 et seq.) for
			 early childhood professional development systems, which systems have policies
			 and resources that are integrated across sectors, including Head Start
			 programs, Early Head Start programs, center-based child care programs, family
			 child care programs, and State or locally funded prekindergarten and early
			 intervention programs.
			
